DETAILED ACTION
This action is responsive to the application No. 16/323,620 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 10/03/2022 responding to the Office action mailed on 07/05/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 10-14 are withdrawn from further consideration pursuant to CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-4, 7-18, and newly added claims 19-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddik (US 2015/0076633) in view of Hu (US 2017/0294575).

Regarding Claim 1, Siddik (see, e.g., Fig. 18), teaches:
a magnetoresistive element 1800, comprising:
a lower electrode 1605,
a first ground layer 1880 including a first non-magnetic material (see, e.g., par. 0119);
a storage layer 1620 having perpendicular magnetic anisotropy (see, e.g., par. 0069), wherein the storage layer 1620 includes Co-Fe-B (see, e.g., par. 0117);
an intermediate layer 1630;
a magnetization fixed layer 1610 (see, e.g., par. 0117) that includes:
a first layer 1614 of a first magnetic material (see, e.g., par. 0117),
a second layer 1616 of a second magnetic material (see, e.g., par. 0117), and
a third layer 1615 of a third non-magnetic material, wherein the third layer 1615 is between the first layer 1614 and the second layer 1616 (see, e.g., par. 0117);
an upper electrode 1604,
wherein:
the lower electrode 1605, the first ground layer 1880, the storage layer 1620, the intermediate layer 1630, the magnetization fixed layer 1610, and the upper electrode 1604 are laminated in the magnetoresistive element 1800; and
a second ground layer 1660 between the lower electrode 1605 and the first ground layer 1880,
wherein:
the second ground layer 1660 includes a material that comprises at least one kind of element of the storage layer 1620 (see, e.g., par. 0117).  
Further Siddik teaches that a thickness of the first ground layer 1880 is 0.3 nm (see, e.g., par. 0119), and the thickness of the second ground layer 1660 is less than or equal to 3 nm (see, e.g., par. 0117).
Siddik is silent with respect to the claim limitations that a thickness of the first ground layer is equal to or more than 1 nm; an area of the storage layer is smaller than or equal to 0.01 µm2; the storage layer includes a second non-magnetic material; and that a thickness (T0) of the storage layer is less than or equal to a thickness (T2) of the second ground layer, and the thickness of the second ground layer satisfies an expression of 1 nm≤T2≤3 nm.
Hu (see, e.g., Figs. 1-5), on the other hand, teaches free layers (i.e., storage layers) including Co-Fe-B and a second non-magnetic material, to reduce the free layer moment in order to minimize the switching current at a certain pulse width, to improve the device’s deep bit write error rate (WER) performance, and maintain the low damping constant (see, e.g., pars. 0027-0031).
Regarding the claim limitations that a thickness of the first ground layer is equal to or more than 1 nm; an area of the storage layer is smaller than or equal to 0.01 µm2; a thickness (T0) of the storage layer is less than or equal to a thickness (T2) of the second ground layer, and the thickness of the second ground layer satisfies an expression of 1 nm≤T2≤3 nm, this is merely considered a change in the thickness of any or all, the first ground layer, the second ground layer, and the storage layer, and a change in the area of the storage layer in Siddik’s/Hu’s device.  The specific claimed thickness relationship between the first ground layer, the second ground layer, and the storage layer, and the claimed area of the storage layer, absent any criticality, is only considered to be an obvious modification of the thickness of the first ground layer, the second ground layer, and/or the thickness of the storage layer and the area of the storage layer in Siddik’s/Hu’s device, as the courts have held that changes in thickness, area, etc., without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness and area are nothing more than one among numerous thicknesses and areas that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness relationship between the first ground layer, the second ground layer, and the storage layer, and the criticality of the area of the storage layer, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness relationship and the claimed area in Siddik’s/Hu’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness relationship between the second ground layer and the storage layer and the criticality of the area of the storage layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness, area, or upon another variable recited in a claim, the applicant must show that the chosen thickness, area, etc., is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 2, Siddik and Hu teach all aspects of claim 1.  Siddik (see, e.g., Fig. 18), teaches that the second ground layer 1660 has one of in-plane magnetic anisotropy or non-magnetism (see, e.g., par. 0035).  
Since the thickness of the CoFeB layer 1660 can be altered and can produce different results such as exhibiting magnetism or not, then, the thickness of the CoFeB layer 1660 is a result effective variable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to obtain the desired magnetism or lack thereof via the routine optimization process of altering the thickness of the the CoFeB layer 1660, thereby, obtaining the claimed invention.  “A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  See MPEP 2144.05(II).

Regarding Claim 3, Siddik and Hu teach all aspects of claim 1.  Siddik (see, e.g., Fig. 18), teaches that a boron atom content of the second ground layer 1660 is in a range of 10 atomic% to 50 atomic% (see, e.g., par. 0035).  

Regarding Claim 4, Siddik and Hu teach all aspects of claim 1.  Siddik (see, e.g., Fig. 18), teaches that the second ground layer 1660 includes one Co-Fe-B layer (see, e.g., par. 0117), and the first ground layer 1880 includes one kind of material selected from a group consisting of tantalum, molybdenum, tungsten, titanium, magnesium, and magnesium oxide (see, e.g., par. 0119).

Regarding Claim 7, Siddik and Hu teach all aspects of claim 4.  Siddik (see, e.g., Figs. 1, 18), teaches a third ground layer 140 between the lower electrode 1605 and the second ground layer 1660 (see, e.g., pars. 0062, 0073).  

Regarding Claim 8, Siddik and Hu teach all aspects of claim 7.  Siddik (see, e.g., Figs. 1, 18), teaches that the third ground layer 140 includes one kind of material selected from the group consisting of tantalum, molybdenum, tungsten, titanium, magnesium, and magnesium oxide (see, e.g., par. 0073).  

Regarding Claim 9, Siddik and Hu teach all aspects of claim 7.  Siddik (see, e.g., Figs. 1, 18), teaches that the third ground layer 140 includes a same material as a material included in the first ground layer 1880 (see, e.g., pars. 0073, 0119).  

Regarding Claim 15, Siddik and Hu teach all aspects of claim 1.  Siddik (see, e.g., Fig. 18), teaches that a thickness of the first ground layer 1880 is 0.3 nm (see, e.g., par. 0119).  Siddik is silent with respect to the claim limitation that the thickness of the first ground layer is less than or equal to 4 nm.
However, this is merely considered a change in the thickness of the first ground layer 1880 in Siddik’s/Hu’s device.
See also the comments stated above in claim 1 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 16, Siddik (see, e.g., Fig. 18), teaches:
a magnetoresistive element 1800, comprising:
a lower electrode 1605,
a first ground layer 1880 including a first non-magnetic material (see, e.g., par. 0119);
a storage layer 1620 having perpendicular magnetic anisotropy (see, e.g., par. 0069), wherein the storage layer 1620 includes Co-Fe-B (see, e.g., par. 0117);
an intermediate layer 1630;
a magnetization fixed layer 1610 (see, e.g., par. 0117) that includes:
a first layer 1614 of a first magnetic material (see, e.g., par. 0117),
a second layer 1616 of a second magnetic material (see, e.g., par. 0117), and
a third layer 1615 of a third non-magnetic material, wherein the third layer 1615 is between the first layer 1614 and the second layer 1616 (see, e.g., par. 0117);
an upper electrode 1604,
wherein:
the lower electrode 1605, the first ground layer 1880, the storage layer 1620, the intermediate layer 1630, the magnetization fixed layer 1610, and the upper electrode 1604 are laminated in the magnetoresistive element 1800; and
a second ground layer 1660 between the lower electrode 1605 and the first ground layer 1880,
wherein:
the second ground layer 1660 has one of in-plane magnetic anisotropy or non-magnetism (see, e.g., par. 0035).
Further Siddik teaches that a thickness of the first ground layer 1880 is 0.3 nm (see, e.g., par. 0119), and the thickness of the second ground layer 1660 is less than or equal to 3 nm (see, e.g., par. 0117).
Siddik is silent with respect to the claim limitations that a thickness of the first ground layer is equal to or more than 1 nm; an area of the storage layer is smaller than or equal to 0.01 µm2; the storage layer includes a second non-magnetic material; and that a thickness (T0) of the storage layer is less than or equal to a thickness (T2) of the second ground layer, and the thickness of the second ground layer satisfies an expression of 1 nm≤T2≤3 nm.
Hu (see, e.g., Figs. 1-5), on the other hand, teaches free layers (i.e., storage layers) including Co-Fe-B and a second non-magnetic material, to reduce the free layer moment in order to minimize the switching current at a certain pulse width, to improve the device’s deep bit write error rate (WER) performance, and maintain the low damping constant (see, e.g., pars. 0027-0031).
Regarding the claim limitations that a thickness of the first ground layer is equal to or more than 1 nm; an area of the storage layer is smaller than or equal to 0.01 µm2; a thickness (T0) of the storage layer is less than or equal to a thickness (T2) of the second ground layer, and the thickness of the second ground layer satisfies an expression of 1 nm≤T2≤3 nm, this is merely considered a change in the thickness of any or all, the first ground layer, the second ground layer, and the storage layer, and a change in the area of the storage layer in Siddik’s/Hu’s device.  The specific claimed thickness relationship between the first ground layer, the second ground layer, and the storage layer, and the claimed area of the storage layer, absent any criticality, is only considered to be an obvious modification of the thickness of the first ground layer, the second ground layer, and/or the thickness of the storage layer and the area of the storage layer in Siddik’s/Hu’s device, as the courts have held that changes in thickness, area, etc., without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness and area are nothing more than one among numerous thicknesses and areas that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Accordingly, since the applicant has not established the criticality of the claimed thickness relationship between the first ground layer, the second ground layer, and the storage layer, and the criticality of the area of the storage layer, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness relationship and the claimed area in Siddik’s/Hu’s device.
See also the comments stated above in claim 1 regarding criticality of thicknesses and areas which are considered repeated here.

Regarding Claim 17, Siddik (see, e.g., Figs. 13, 18), teaches an electronic device (see, e.g., pars. 0015, 0106), comprising:
a magnetoresistive element 1800 that comprises:
a lower electrode 1605,
a first ground layer 1880 including a first non-magnetic material (see, e.g., par. 0119);
a storage layer 1620 having perpendicular magnetic anisotropy (see, e.g., par. 0069), wherein the storage layer 1620 includes Co-Fe-B (see, e.g., par. 0117);
an intermediate layer 1630;
a magnetization fixed layer 1610 (see, e.g., par. 0117) that includes:
a first layer 1614 of a first magnetic material (see, e.g., par. 0117),
a second layer 1616 of a second magnetic material (see, e.g., par. 0117), and
a third layer 1615 of a third non-magnetic material, wherein the third layer 1615 is between the first layer 1614 and the second layer 1616 (see, e.g., par. 0117);
an upper electrode 1604,
wherein:
the lower electrode 1605, the first ground layer 1880, the storage layer 1620, the intermediate layer 1630, the magnetization fixed layer 1610, and the upper electrode 1604 are laminated in the magnetoresistive element 1800; and
a second ground layer 1660 between the lower electrode 1605 and the first ground layer 1880,
wherein:
the second ground layer 1660 includes a material that comprises at least one kind of element of the storage layer 1620 (see, e.g., par. 0117).  
Further Siddik teaches that a thickness of the first ground layer 1880 is 0.3 nm (see, e.g., par. 0119), and the thickness of the second ground layer 1660 is less than or equal to 3 nm (see, e.g., par. 0117).
Siddik is silent with respect to the claim limitations that a thickness of the first ground layer is equal to or more than 1 nm; an area of the storage layer is smaller than or equal to 0.01 µm2; the storage layer includes a second non-magnetic material; and that a thickness (T0) of the storage layer is less than or equal to a thickness (T2) of the second ground layer, and the thickness of the second ground layer satisfies an expression of 1 nm≤T2≤3 nm.
Hu (see, e.g., Figs. 1-5), on the other hand, teaches free layers (i.e., storage layers) including Co-Fe-B and a second non-magnetic material, to reduce the free layer moment in order to minimize the switching current at a certain pulse width, to improve the device’s deep bit write error rate (WER) performance, and maintain the low damping constant (see, e.g., pars. 0027-0031).
Regarding the claim limitations that a thickness of the first ground layer is equal to or more than 1 nm; an area of the storage layer is smaller than or equal to 0.01 µm2; a thickness (T0) of the storage layer is less than or equal to a thickness (T2) of the second ground layer, and the thickness of the second ground layer satisfies an expression of 1 nm≤T2≤3 nm, this is merely considered a change in the thickness of any or all, the first ground layer, the second ground layer, and the storage layer, and a change in the area of the storage layer in Siddik’s/Hu’s device.  The specific claimed thickness relationship between the first ground layer, the second ground layer, and the storage layer, and the claimed area of the storage layer, absent any criticality, is only considered to be an obvious modification of the thickness of the first ground layer, the second ground layer, and/or the thickness of the storage layer and the area of the storage layer in Siddik’s/Hu’s device, as the courts have held that changes in thickness, area, etc., without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness and area are nothing more than one among numerous thicknesses and areas that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Accordingly, since the applicant has not established the criticality of the claimed thickness relationship between the first ground layer, the second ground layer, and the storage layer, and the criticality of the area of the storage layer, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness relationship and the claimed area in Siddik’s/Hu’s device.
See also the comments stated above in claim 1 regarding criticality of thicknesses and areas which are considered repeated here.

Regarding Claim 18, Siddik and Hu teach all aspects of claim 1.  Siddik (see, e.g., Fig. 18), teaches that:
the first magnetic material includes Co-Fe-B (see, e.g., par. 0117), and
the second magnetic material includes Co-Pt (see, e.g., par. 0086).

Regarding Claim 19, Siddik and Hu teach all aspects of claim 2.  Siddik (see, e.g., Fig. 18), teaches that:
the second ground layer 1660 includes a Co-Fe-B layer (see, e.g., par. 0117),
the in-plane magnetic anisotropy is exhibited in a case where a thickness of the Co-Fe-B layer that is equal to or greater than 1.5 nm (see, e.g., par. 0035)., and
the perpendicular magnetic anisotropy is exhibited in a case where the thickness of the Co-Fe-B layer is greater than or equal to 1 nm and less than 1.5 nm (see, e.g., par. 0069).  
Since the thickness of the CoFeB layer 1660 (0.6 nm, see, e.g., par. 0117) can be altered and can produce different results such as exhibiting magnetism or not, then, the thickness of the CoFeB layer 1660 is a result effective variable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to obtain the desired in-plane magnetic anisotropy, perpendicular magnetic anisotropy, or lack of magnetism thereof, via the routine optimization process of altering the thickness of the the CoFeB layer 1660, thereby, obtaining the claimed invention.  “A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  See MPEP 2144.05(II).

Regarding Claim 20, Siddik and Hu teach all aspects of claim 1.  Siddik (see, e.g., Fig. 18), teaches that:
the magnetization fixed layer 1610 further includes a reference layer 1614 between a non-magnetic layer 1615 and the intermediate layer 1630,Page 7 of 11Application No. 16/323,620Reply to Office Action of July 5, 2022
a magnetization direction of the reference layer 1614 is a reference magnetization direction of information to be stored in the storage layer 1620, and
relative angles formed by a magnetization direction of the storage layer 1620 and the magnetization direction of the reference layer 1614 define information “0” and information “1” (see, e.g., pars. 0002-0004).

Response to Arguments
Applicant’s arguments filed on 10/03/2022 with respect to the criticality of the thickness of the first ground layer, the thickness (T0) of the storage layer, the thickness (T2) of the second ground layer, the thickness relationship 1 nm≤T2≤3 nm, and the area of the storage layer, have been fully considered but are not persuasive.

The Applicants argue:
The Applicant’s Specification describes the criticality of the thickness of the first ground layer being one of more than or equal to 1 nm.  When such a relationship is satisfied, the influence of the in-plane magnetic anisotropy of the second ground layer exerted on perpendicular magnetic anisotropy of the storage layer decreases and perpendicular magnetic anisotropy of the storage layer can be more reliably improved.   When a thickness of the first ground layer is denoted by T1, it is preferable to satisfy 1 nm≤T1≤ 4 nm.  By satisfying 1 nm≤T1, for example, the influence of the in-plane magnetic anisotropy of the second ground layer exerted on perpendicular magnetic anisotropy of the storage layer decreases.  Meanwhile, by satisfying T1≤4 nm, a crystal orientation of the first ground layer is further improved, and as a result, perpendicular magnetic anisotropy of the storage layer can be more reliably improved.  In addition, it is ascertained that satisfying 1 nm≤T1≤ 4 nm is preferable.”
It is preferable for an area of the storage layer to be, for example, 0.01 µm2 or smaller from the view point of easy reversal of the direction of magnetization by a low magnetization reversal current.
11 Application No. 16/323,620Reply to Office Action of June 11, 2021 andAdvisory Action of August 25, 2021
The examiner responds:
Applicant’s arguments with respect to the criticality of the thickness relationship between the storage layer, the first ground layer, and the second ground layer, and the criticality of the area of the storage layer were not found persuasive to overcome the rejection of the claims.  For example, to overcome the rejection of claim 1 and rebut the examiners assertion that the applicants have failed to establish the criticality of having the thickness of the first ground layer equal to or more than 1 nm, the applicants stated that “When such a relationship is satisfied, the influence of the in-plane magnetic anisotropy of the second ground layer exerted on perpendicular magnetic anisotropy of the storage layer decreases.  Accordingly, perpendicular magnetic anisotropy of the storage layer can be more reliably improved, the influence of the in-plane magnetic anisotropy of the second ground layer exerted on perpendicular magnetic anisotropy of the storage layer decreases, and a crystal orientation of the first ground layer is further improved, and as a result, perpendicular magnetic anisotropy of the storage layer can be more reliably improved.  In addition, it is ascertained that satisfying 1 nm≤T1≤ 4 nm is preferable.” 
To be of probative value, Applicants’ assertion should be supported by actual proof.  The MPEP gives guidelines on how to demonstrate the criticality of a claimed range.  See, e.g., §716.02(d).  As explained therein, the applicants should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The Applicants, however, have failed to present any data showing that having a thickness of the first ground layer equal to or more than 1 nm is critical, or that having the area of the storage layer equal to or smaller than 0.01 µm2 is critical.  Fig. 5A simply shows a trend of the coercive force of storage layer as a function of the thickness of the second ground layer.  Similarly, Fig. 5B shows a trend of the coercive force of storage layer as a function of the thickness of the first ground layer.  Nothing in these Figs. shows that having the thickness of the first ground layer being equal to or more than 1 nm, having the thickness of the storage layer being less than or equal to the thickness of the second ground layer, and having the thickness of the second ground layer satisfying an expression of 1 nm≤T2≤ 3 nm is critical to the invention, or that having the area of the storage layer equal to or smaller than 0.01 µm2 is critical to the invention.
Due to the absence of said data, the examiner concludes that Applicants’ assertion that the claimed thickness relationship between the first ground layer, the storage layer, and the second ground layer, or that having the area of the storage layer equal to or smaller than 0.01 µm2 is critical constitutes mere argument.  Therefore, since the Applicants have failed to establish the criticality of the claimed relationship between the thicknesses of the first ground layer, the storage layer, and the second ground layer, or the criticality of the claimed area of the storage layer, and since the cited art shows all the other limitations in the claims, claims 1, 16, and 17 stand rejected under Siddik/Hu.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814